C ber: CACE-20-010244 Division: 0
Filing #R6SR 793 EAE Sy VSWID Tos ga PAR OF PSD Becket O7728IEE "Page 1 of 7
FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
for completion.)

 

I. CASE STYLE
IN THE CIRCUIT COURT OF THE SEVENTEENTH § JUDICIAL CIRCUIT,
INAND FOR BROWARD COUNTY, FLORIDA

 

 

 

Case No.:
Judge:
Alexander De Armas Martinez
Plaintiff
vs.
Walmart, Inc.
Defendant
Il. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim rounded to the nearest dollar $99,999,999
Il. TYPE OF CASE __ (lf the case fits more than one type of case, select the most definitive category.) If the
most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
category and subcategory lines.
O Malpractice — other professional
U1 Condominium O Other
O Contracts and indebtedness OC sAntitrust/Trade Regulation
O Eminent domain O +Business Transaction
© Auto negligence O Circuit Civil - Not Applicable
Negligence — other O Constitutional challenge-statute or ordinance
O +Business governance O Constitutional challenge-proposed amendment
O _sBusiness torts O Corporate Trusts
O ~~ Environmental/Toxic tort © ___Discrimination-employment or other
Os Third party indemnification O Insurance claims
O Construction defect 0 Intellectual property
Mass tort Os Libel/Slander
O Negligent security O Shareholder derivative action
© Nursing home negligence O ‘Securities litigation
Premises liability - commercial 0 _sTrade secrets
O _~Premises liability — residential 0 sTrust litigation
O Products liability
CO Real Property/Mortgage foreclosure OO County Civil
O Commercial foreclosure OH Small Claims up to $8,000
O__ Homestead residential foreclosure oO Civil
(1 __Non-homestead residential foreclosure OH Replevins
© Other real property actions QO Evictions
Professional malpractice QO Other civil (non-monetary)
O_ Malpractice — business
OO - Malpractice — medical

 

*#* FTLED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 06/23/2020 12:46:52 PM.****
Case 0:20-cv-61537-RS Document 1-2 Entered on FLSD Docket 07/29/2020 Page 2 of 7

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes LJ No KX

IV. REMEDIES SOUGHT (check all that apply):
& Monetary;
Non-monetary declaratory or injunctive relief;

Oo
O) Punitive

V. NUMBER OF CAUSES OF ACTION:
(Specify)

[—

Vi. IS THIS CASE A CLASS ACTION LAWSUIT?
O Yes
& No

Vil. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
& No
UO Yes - If “yes” list all related cases by name, case number and court:

Vill. IS JURY TRIAL DEMANDED IN COMPLAINT?
Xk Yes
OO No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature: s/ Jimmy De La Espriella
Attorney or party
FL Bar No.: 0031515
(Bar number, if attorney)
Jimmy De La Espriella
(Type or print name)
Date: 06/23/2020

 
 

Filing APSE EIAY BETA 1S O56] 39 - Ge PREC on FLSD Docket 07/29/2020 Page 3 of 7

RETURN OF SERVICE

 

State. of Florida County of Broward Circuit Court

Case Number: CACE-20-010244
Plaintiff:

ALEXANDER DE ARMAS MARTINEZ,
VS.

Defendant:

WALMART, INC.,

For:
Nadine Figueroa
Law Offices Of Jimmy de ja Espriella

Received by DLE PROCESS SERVERS, INC. on the 29th day of June, 2020 at 11:30 am to be served on Walmart, Inc. Registered
Agent: Ct Corporation System, 1200 South Pine Island Rd, Plantation, FL 33324.

1, lra Smith, do hereby affirm that on the 30th day of June, 2020 at 1:40 pm, i:

SERVED the within named corporation by delivering a true copy of the Civil Action Summons, Request For Production,
interrogatories and Complaint. at the address of 1200 South Pine Island Rd, Plantation, FL 33324 with the date and hour
endorsed thereon by me to, MONICKA MYRICK, INTAKE SPECIALIST as an employee of the Registered Agent listed with the
Florida Division of Corporation, pursuant to F.S. 48.081 (3)a).

Description of Person Served: Age: 25, Sex: F, Race/Skin Color: BLACK, Height: 5'8, Weight: 130, Hair: BLACK, Glasses: N
| certify that | am over the age of 18, have no interest in the above action, and am a Special Process Server, in good standing, in the

judicial circuit in which the process was served and have proper authority in the jurisdiction in which this service was made. Under
penalties of perjury, | declare that | have read the foregoing document and that the facts stated in it are true, fo the best of my

knowledge and belief FS. 92.525 Verification of documents.
V
#

Ir: ith
Ss 1569

DLE PROCESS SERVERS, INC.
1750 Coral Way

Suite 300

Miami, FL 33145

(786) 220-9705

Our Job Serial Number: DLE-2020026221

Copyright & 1992-2020 Database Services, inc. - Process Server's Toolbox Veg

*#%* FTLED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/06/2020 12:32:00 PM.****
 

Case 0:20-cv-61537-RS Document 1-2 Entered on FLSD Docket 07/29/2020 Page 4 of 7

IN THE CIRCUIT COURT OF THE 17 JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

ALEXANDER DE ARMAS MARTINEZ, CASE NO.
Plaintiff,

Vis

WALMART, INC.,
Defendant. F

 

COMPLAINT. AND DEMAND FOR JURY TRIAL

— ~ = Sse

COMES NOW, Plaintiff, ALEXANDER DE ARMAS MARTINEZ, by and through

undersigned counsel, and sues Defendant, WALMART, INC. (herein after referred to as

4

“WALMART”) and allege:
GENERAL ALLEGATOINS
1. This is an action for damages in excess of Thirty Thousand ($30,000.00) Dollars

excluding interest, attorney’s fees and costs, which is within the jurisdiction of the Court in

accordance with Fla. Stat. Section 26.012.

2. That all times materia] herein, Plaintiff, ALEXANDER DE ARMAS MARTINEZ,
was and is a resident of Broward County, Florida and is sui juris.

3. That at all times material herein, WALMART was and is a Foreign Profit
Corporation authorized to do business in the State of Florida.

4. All of the acts and/or omissions complained of herein occurred in Broward
County, Florida and thus venue is proper in accordance with Fla. Stat. §47.011.

5. On or about September 2, 2019, WALMART was in possession and/or control of
a property located at 301 South State Road 7 Hollywood, Broward County, Florida 33023.

6. That on September 2, 2019, Plaintiff, ALEXANDER DE ARMAS MARTINEZ, was

lawfully on the subject property as an invitee/ patron.
 

Case 0:20-cv-61537-RS Document 1-2 Entered on FLSD Docket 07/29/2020 Page 5 of 7

7. On or about September 2, 2019, WALMART by and through its agents, employees,

and/or servants, had exclusive dominion, possession and/or control of the premises.
COUNT. .=.NEGLIGENCE.AGAINST. WALMART,

Plaintiff, ALEXANDER DE ARMAS MARTINEZ, hereinafter reaffirms and re-alleges
each and every allegation contained in the General Allegations, as if fully set forth herein and
further alleges as follows:

8. WALMART owed a non-delegable duty to Plaintiff, ALEXANDER DE ARMAS
MARTINEZ, to. maintain its premises, including but not limited to, the grocery aisles, in a
reasonably safe condition so that invitees, such as the Plaintiff, would not be endangered or
injured by the use of its premises.

9. On or about September 2, 2019, WALMART, by and through its agents, employees,
and or servants, negligently and/or carelessly failed to maintain the above-mentioned premises
in a reasonably safe condition by committing one or more of the following acts of negligence or
omissions:

A. By allowing a plastic label holder to remain on the ground for an
unreasonable period of time thus, creating a slipping hazard for its customers;

B. By failing to inspect and/or correct a dangerous condition on the
floor/ ground of WALMART’s premises;

Cc. By negligently maintaining the floor of the grocery aisles so as to allow the
dangerous condition to exist for an unreasonable period of time;

D. By negligently failing to delineate and/or warn Plaintiff, ALEXANDER
DE ARMAS MARTINEZ, or other invitees on the premises, of the dangerous condition located
on the floor/ ground of WALMART’s premises;

E. By negligently failing to remove the subject plastic label holder from the
 

Case 0:20-cv-61537-RS Document 1-2 Entered on FLSD Docket 07/29/2020 Page 6 of 7

ground which created a slipping hazard for invitees such as Plaintiff, ALEXANDER DE ARMAS
MARTINEZ; and/or

F. By negligently failing to conduct a proper inspection of the subject
premises which would have discovered dangerous conditions, such as the subject plastic label
holder on the ground.

10. WALMART had a duty to maintain the subject premises in a reasonably safe and
proper condition for the general public and the class of people to which Plaintiff, ALEXANDER
DE ARMAS MARTINEZ, is a member.

11, WALMART was negligent in creating or permitting the aforementioned
dangerous and hazardous condition to remain on the floor/ ground, rendering WALMART’s
premises dangerous and unsafe for Plaintiff.

12. WALMART either knew or should have known of the existence of the dangerous
condition and should have taken steps to warn Plaintiff, ALEXANDER DE ARMAS MARTINEZ.

13. WALMART failed to warn Plaintiff, ALEXANDER DE ARMAS MARTINEZ, of
the aforementioned condition and the risks involved in as much as the presence of Plaintiff,
ALEXANDER DE ARMAS MARTINEZ, was known or reasonably foreseeable to Defendant.

14. _— Plaintiff, ALEXANDER DE ARMAS MARTINEZ, neither knew nor should have
known of the dangerous condition and risk, and Plaintiff exercised reasonable care.

15. | WALMART actually created or knew of the existence of the unsafe condition, or
in the alternative, allowed it to exist for a sufficient length of time such as that a reasonable
inspection would have disclosed it.

16. As a result of the aforementioned acts of negligence or omissions, Plaintiff,

ALEXANDER DE ARMAS MARTINEZ, was caused to fall and sustain serious personal injuries.
=

 

 

Case 0:20-cv-61537-RS Document 1-2 Entered on FLSD Docket 07/29/2020 Page 7 of 7

17.‘ That as a result of WALMART's negligence, Plaintiff, ALEXANDER DE ARMAS
MARTINEZ, suffered bodily injury and resulting pain and suffering; disability; disfigurement,
physical impairment; mental anguish; loss of capacity for the enjoyment of life; expense of
hospitalization; medical and nursing care and treatment; loss of earnings; loss of ability to earn
money; and aggravation of a previously existing condition. These losses are either permanent or
continuing and Plaintiff, ALEXANDER DE ARMAS MARTINEZ, will suffer the losses in the
future.

WHEREFORE, based on the above and foregoing, Plaintiff, ALEXANDER DE ARMAS
MARTINEZ, demand judgment against WALMART for damages, costs of this action, trial by jury

and all other damages recoverable by law.

 

o a

LAW OFFICES OF JIMMY DE LA ESPRIELLA
Attorneys for Plaintiffs

2151 Le Jeune Road, Suite 305

Coral Gables, Florida 33134
Tel: (305) 665-1167

Fax: — (305) 381-0215
Email: service@ idigiaw: com

 

 

Bag et Nol FIGUEROA"
Florida Bar No.: 635121
_Nadine@jdlelaw.com

JIMMY DE LA ESPRIELLA
Florida | Bar No.: 31515

 
